IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON
                                           May 19, 2009 Session

STATE OF TENNESSEE DEPARTMENT OF CHILDREN’S SERVICES v.
                MARLOW WILLIAMS, ET AL.

                     Direct Appeal from the Chancery Court for Shelby County
                        No. CH-06-0248-2     Arnold B. Goldin, Chancellor



                         No. W2008-02001-COA-R3-PT - Filed July 28, 2009


This is a termination of parental rights case. Father/Appellant appeals the termination of his parental
rights to the minor child at issue in this case. Finding that the grounds of abandonment,
unwillingness to assume custody, and failure to establish paternity are not established by clear and
convincing evidence in the record, we reverse in part, affirm in part and dismiss.


  Tenn. R. App. 3 Appeal as of Right; Judgment of the Chancery Court Reversed in Part,
                             Affirmed in Part and Dismissed

J. STEVEN STAFFORD , J., delivered the opinion of the court, in which DAVID R. FARMER , J., joined
and HOLLY M. KIRBY , J., filed a dissenting opinion.

W. Lewis Jenkins, Jr., Dyersburg, TN, for the Appellant, Marlow Williams.

Robert E. Cooper, Jr., Attorney General and Reporter, Amy T. McConnell, Assistant Attorney
General, Nashville, TN, for the Appellee, Tennessee Department of Children's Services.

                                                     OPINION

        On February 7, 2006, the State of Tennessee Department of Children’s Services (“DCS”)
filed a petition in Shelby County Chancery Court to terminate the parental rights of Auntwinean
Lakesha Smith, Melvin Dewaine Sanders, Marlow Williams, and unknown fathers of four children
born to Ms. Smith. This appeal is limited to the termination of the parental rights of Marlow
Williams to the minor child M.L.E.S. (dob 7-13-98).1




         1
           W e note that Mr. W illiams has been represented by different court-appointed attorneys in both the trial and
appeal of this case.
        The record indicates that the children were initially removed from Ms. Smith’s custody in
1999 by the Juvenile Court of St. Paul, Minnesota. While residing in Minnesota, Ms. Smith was
charged with two counts of malicious punishment of a child. By 2002, however, Ms. Smith had
relocated to Memphis, despite the fact that an active warrant was out for her arrest on the above
charges. On February 21, 2002, Allen Williams, father of Marlow Williams, petitioned the Shelby
County Juvenile Court for custody of M.L.E.S. On the same day, the juvenile court issued a
protective custody order, placing temporary custody of M.L.E.S. with Allen Williams. On April 12,
2002, temporary custody and guardianship of the minor children was given to Angela Goodlow, a
non-relative (presumably this change was made in an effort to keep the children together as Mr.
Allen Williams only wished to take custody of M.L.E.S.). By order of May 17, 2002, Allen
Williams was given visitation privileges with M.L.E.S. pending further orders of the court. By order
of August 23, 2002, custody and guardianship of the children was placed with Ms. Goodlow.

        On March 22, 2006, Marlow Williams filed a letter with the juvenile court expressing his
“consent to being the biological father of [M.L.E.S.].” Mr. Williams explained that his name did
not appear on the birth certificate because he was incarcerated at the time of the child’s birth. He
also indicated that he wished to reserve his rights as the child’s biological father. In a second letter
dated April 1, 2006, Mr. Williams expressed his desire to prove paternity so that his father could
pursue custody. He also explained that he was presently incarcerated in Boston, Massachusetts. On
April 10, 2006, Allen Williams petitioned the court to modify its custody order to grant custody and
guardianship of M.L.E.S. to him. By order of April 20, 2006, the juvenile court ordered Marlow
Williams to submit to DNA testing and granted Allen Williams visitation with M.L.E.S. The DNA
test results indicate that Marlow Williams is the biological father of M.L.E.S.; however, we find no
adjudication of paternity in the record. By order of June 21, 2007, the juvenile court dismissed Allen
Williams’s petition to modify its previous order, and the children were ordered to remain in foster
care. Although these juvenile court orders are factually relevant to this case, our inquiry is limited
to the actions taken by the chancery court in the termination proceedings.

        In its February 7, 2006 petition to terminate parental rights, DCS alleges, in relevant part, that
Marlow Williams has abandoned the child by failing to either visit or support the child for the four
month period immediately preceding the filing of the petition. The petition further alleges that Mr.
Williams failed to file a petition to establish paternity of the child within thirty days after notice of
alleged paternity by the mother. DCS initially conducted service by publication. On July 27, 2006,
DCS filed a motion for default judgment against Mr. Williams. In response, the chancery court
appointed a guardian ad litem. A second motion for default judgment was filed on or about October
2, 2006. While this second motion was pending, a foster care review hearing was conducted by the
juvenile court. Marlow Williams appeared at this hearing, stating that he wished to contest the
termination of his parental rights. The guardian ad litem then moved the court to appoint an attorney
for Mr. Williams, and the court granted the motion. On March 20, 2007, the trial court entered
default judgments against Ms. Smith, Mr. Sanders, and unknown father, but not against Mr.
Williams. On or about April 16, 2007, Mr. Williams filed an answer to the petition to terminate
parental rights, in which he denies the material allegations contained therein. On the same day, Mr.



                                                   -2-
Williams also filed an affidavit acknowledging paternity of M.L.E.S. The test confirming Mr.
Williams’s paternity was also filed in the chancery court.

        In March 2008, Allen Williams, filed a motion to intervene in the chancery court
proceedings and a petition requesting custody of M.L.E.S. The court heard both the motion and
petition on May 2, 2008. By order of May 15, 2008, the trial court denied Allen Williams’s petition,
finding that he had no standing to petition for custody or right to intervene in the termination
proceeding. In this order, the court also notes that, pursuant to Tenn. Code Ann. § 36-1-113(9)(A),
Marlow Williams “has failed to establish paternity of the child, though he knew as early as February
21, 2002, and possibly from the time the mother was pregnant, that he was the father of [M.L.E.S.].”

        The termination petition was heard by the trial court on two days: February 27, 2008 and May
19, 2008. The record, however, indicates that Marlow Williams was only present for the second day
of the proceedings. On June 3, 2008, the trial court entered an order terminating the parental rights
of Marlow Williams to M.L.E.S. The order reads, in relevant part, as follows:

               21. Pursuant to T.C.A. § 36-1-113(g)(1), and as defined in T.C.A.
               §36-1-102(1)(A)...Marlow Williams...[has] abandoned the child[] in
               that, for a period of four (4) consecutive months immediately
               preceding the filing of the Petition for Termination of Parental Rights,
               [he] failed to make any contribution whatsoever toward the support
               of the child[], despite being able-bodied and capable of being
               employed....

               22. Pursuant to T.C.A. §36-1-113(9)(A) et seq. ... Marlow
               Williams...[has] failed to file a petition to establish paternity of the
               children within thirty (30) days after notice of alleged paternity by the
               children’s mother. Daphne Jason testified that according to Marlow
               Williams’ letter dated March 22, 2006, he knew as early as when the
               child, [M.L.E.S.], was born that he was her father. Marlow Williams
               confirmed this fact during his testimony on May 19, 2008.
               Furthermore, Mr. Williams also testified that in the months that he
               was not incarcerated he never filed a petition to establish paternity of
               the child....

               *                                   *                            *

               24. Pursuant to and as defined in T.C.A. §36-1-113(9)(A)(iv)...
               Marlow Williams...[has] failed to manifest an ability and willingness
               to assume legal and physical custody of the minor child[]. Awarding
               legal and physical custody of the children to [Mr. Williams] would
               pose a risk of substantial harm to the physical or psychological
               welfare of the children.


                                                 -3-
                  25. Pursuant to T.C.A. §36-1-113(i)(1)-(7), termination of parental
                  rights is in the best interest of said child[] in that Respondents have
                  failed to make such an adjustment of circumstances, conduct, or
                  conditions as to make it safe and in the child[’s] best interest to be in
                  their homes, despite reasonable efforts by available social service
                  agencies for such duration of time that lasting adjustment does not
                  appear reasonably possible; a meaningful relationship with the child[]
                  and Respondent[] [has] not otherwise been established; a change of
                  caretakers and physical environment is likely to have a traumatic
                  effect on the child[’s] emotional and physical condition;
                  Respondent[] [has] failed to support the children....the Respondent[]
                  [has] abandoned the child[] for more that four (4 consecutive months
                  preceding the filing of the Petition; Marlow Williams...[has] failed to
                  establish paternity of the child[] and manifest an ability or willingness
                  to assume legal and physical custody of the child[]; and the physical
                  environments of Respondent[’s] home[] [is] unknown to Petitioner....


            In terminating Mr. Williams’s parental rights to M.L.E.S., the court specifically
notes in its order that it does not find abandonment by willful failure to visit under Tenn. Code Ann.
§36-1-113. Mr. Williams appeals the termination of his parental rights, and raises several related
issues in his brief:2 specifically, whether the record supports, by clear and convincing evidence, the
trial court’s finding that grounds for termination of Mr. Williams’s parental rights to M.L.E.S. were
met, and, if so, whether termination of those rights is in the best interest of M.L.E.S.

        We first note that Mr. Williams was incarcerated when the termination petition was filed and
throughout the proceedings in the trial court. Although Mr. Williams was present for the second day
of the hearing, the trial court did not rehear the issues and evidence considered in his absence. Tenn.
Code Ann. § 36-1-113(f) sets forth the rights of incarcerated parents to notice and participation in
termination proceedings:

                  (f) Before terminating the rights of any parent or guardian who is
                  incarcerated or who was incarcerated at the time of an action or
                  proceeding is initiated, it must be affirmatively shown to the court
                  that such incarcerated parent or guardian received actual notice of the
                  following:



         2
            Mr. W illiams raises two issues with respect to his father, who is not a party on appeal. First, he challenges
the trial court’s decision to exclude his father as a witness. Second, he asserts that the trial court erred in denying his
father’s motion to intervene. Because we ultimately decide this case in Mr. W illiam’s favor on other grounds, we do not
address the first evidentiary issue. Likewise, we do not address the intervention issue, as Mr. W illiams’s father is not
a party on appeal.

                                                           -4-
                       (1) The time and place of the hearing to terminate
                       parental rights;
                       (2) That the hearing will determine whether the rights
                       of the incarcerated parent or guardian should be
                       terminated;
                       (3) That the incarcerated parent or guardian has the
                       right to participate in the hearing and contest the
                       allegation that the rights of the incarcerated parent or
                       guardian should be terminated, and, at the discretion
                       of the court, such participation may be achieved
                       through personal appearance, teleconference,
                       telecommunication or other means deemed by the
                       court to be appropriate under the circumstances;
                       (4) That if the incarcerated parent or guardian wishes
                       to participate in the hearing and contest the allegation,
                       such parent or guardian:

                                (A) If indigent, will be provided with
                                a court-appointed attorney to assist the
                                parent or guardian in contesting the
                                allegation; and
                                (B) Shall have the right to perpetuate
                                such person's testimony or that of any
                                witness by means of depositions or
                                interrogatories as provided by the
                                Tennessee Rules of Civil Procedure;
                                and
                       (5) If, by means of a signed waiver, the court
                       determines that the incarcerated parent or guardian
                       has voluntarily waived the right to participate in the
                       hearing and contest the allegation, or if such parent or
                       guardian takes no action after receiving notice of such
                       rights, the court may proceed with such action without
                       the parent's or guardian's participation.

Tenn. Code Ann. § 36-1-113(f)(1)-(5).

        As noted above, Mr. Williams was not present for the first day of the hearing in this case.
At that time, his attorney informed the court that she had been unable to locate Mr. Williams in the
prison system because he had been transferred. She further informed the court that she could not
properly represent Mr. Williams at the hearing because she had not communicated with him. The
trial court, however, denied a continuance and the hearing proceeded. Because the procedural



                                                 -5-
requirements set forth in Tenn. Code Ann. § 36-1-113(f) were not followed, we find that the trial
court erred by proceeding in Mr. Williams’s absence.

         In its brief, DCS acknowledges this error and requests that this case be remanded for
rehearing. In his brief, Mr. Williams asks that we remand the case for rehearing only after first
reviewing the record for substantive errors. We note that the procedural error in this case resulted
from DCS opposing and the trial court denying the requested continuance when it became evident
that Mr. Williams could not be produced for the trial. DCS was allowed to present its entire case
in the trial court and was not prejudiced by Mr. Williams’s absence. A remand would only serve to
reward DCS for the error by providing it a second opportunity to present its evidence. This would
be both unfair to Mr. Williams and wasteful of judicial resources. As explained in detail below, we
have found that DCS failed to establish a ground for termination in the trial court. Consequently,
remanding this matter for a second hearing is neither appropriate nor necessary.

                                  Termination of Parental Rights

         A parent has a fundamental right to the care, custody, and control of his or her child. Stanley
v. Illinois, 405 U.S. 645, 651 (1972); Nash-Putnam v. McCloud, 921 S.W.2d 170, 174 (Tenn.1996).
Thus, the state may interfere with parental rights only if there is a compelling state interest.
Nash-Putnam, 921 S.W.2d at 174-75 (citing Santosky v. Kramer, 455 U.S. 745 (1982)). Our
termination statutes identify “those situations in which the state's interest in the welfare of a child
justifies interference with a parent's constitutional rights by setting forth grounds on which
termination proceedings can be brought.” In re W.B., Nos. M2004-00999-COA-R3-PT,
M2004-01572-COA-R3-PT, 2005 WL 1021618, at *7 (Tenn. Ct. App. Apr. 29, 2005) (citing
Tenn.Code Ann. § 36-1-113(g)). A person seeking to terminate parental rights must prove both the
existence of one of the statutory grounds for termination and that termination is in the child's best
interest. Tenn.Code Ann. § 36-1-113(c); In re D.L.B., 118 S.W.3d 360, 367 (Tenn.2003); In re
Valentine, 79 S.W.3d 539, 546 (Tenn.2002).

        Because of the fundamental nature of the parent's rights and the grave consequences of the
termination of those rights, courts must require a higher standard of proof in deciding termination
cases. Santosky, 455 U.S. at 769. Consequently, both the grounds for termination and the best
interest inquiry must be established by clear and convincing evidence. Tenn.Code Ann. §
36-3-113(c)(1); In re Valentine, 79 S.W.3d at 546. Clear and convincing evidence “establishes that
the truth of the facts asserted is highly probable ... and eliminates any serious or substantial doubt
about correctness of the conclusions drawn from the evidence.” In re M.J.B., 140 S.W.3d 643, 653
(Tenn.Ct.App.2004). Such evidence “produces in a fact-finder's mind a firm belief or conviction
regarding the truth of the facts sought to be established.” Id. at 653.

       In light of the heightened standard of proof in termination cases, a reviewing court must
modify the customary standard of review set forth in Tenn. R. App. P. 13(d). As to the trial court's
findings of fact, our review is de novo with a presumption of correctness unless the evidence
preponderates otherwise. Tenn. R. App. P. 13(d). We must then determine whether the facts, as


                                                  -6-
found by the trial court or as supported by the preponderance of the evidence, clearly and
convincingly establish the elements necessary to terminate parental rights. Id; Jones v. Garrett, 92
S.W.3d 835, 838 (Tenn. 2002).

       The trial court terminated Mr. Williams’s parental rights to M.L.E.S. on three of the statutory
grounds: abandonment under Tenn.Code Ann. § 36-1-113(g)(1); failure to manifest an ability and
willingness to assume legal and physical custody of the child under Tenn.Code Ann. §
36-1-113(9)(A)(iv); and failure to establish paternity of the child under Tenn.Code Ann. §
36-1-113(9)(A)(vi). We will review the record to determine if DCS established at least one of these
grounds for termination by clear and convincing evidence.

                                          Abandonment

        Tenn.Code Ann. § 36-1-113(g)(1) states that termination may be based on “abandonment by
the parent or guardian, as defined in § 36-1-102....” Section 36-1-102 states, in pertinent part:

               (1)(A) For purposes of terminating the parental or guardian rights of
               parent(s) or guardian(s) of a child to that child in order to make that
               child available for adoption, “abandonment” means that:

               (i)For a period of four (4) consecutive months immediately preceding
               the filing of a proceeding or pleading to terminate the parental rights
               of the parent(s) or guardian(s) of the child who is the subject of the
               petition for termination of parental rights or adoption, that the
               parent(s) or guardian(s) either have willfully failed to visit or have
               willfully failed to support or have willfully failed to make reasonable
               payments toward the support of the child.

Tenn. Code Ann. §§ 36-1-102(1)(A)(i).

         Under Tenn. Code Ann. § 36-1-102(1)(A)(i), the court may only consider the parent’s
conduct in the four months immediately preceding the filing of the petition then before the court.
In re D.L.B., 118 S.W.3d 360, 366 (Tenn. 2003). Here, the trial court found that Mr. Williams
willfully failed to support the child “despite being able-bodied and capable of being employed.” Mr.
Williams, however, was incarcerated throughout the four months preceding the filing of the
termination petition. Despite his incarceration, Mr. Williams testified that he would send money to
his father whenever his father informed Mr. Williams that M.L.E.S. needed something. Moreover,
Mr. Williams testified that, whenever Ms. Goodlow told him that M.L.E.S. needed clothing or things
of this nature, he would make arrangements to get the money to Ms. Goodlow through his family.
The fact that Mr. Williams was unable to produce receipts for these expenditures does not negate
his testimony. From our review of the record, DCS has not clearly and convincingly rebutted Mr.
Williams’s testimony that he did provide for M.L.E.S. as he was able. From the totality of the



                                                 -7-
circumstances, we conclude that the ground of abandonment by willful failure to support is not
supported by the evidence in the record.

       Tenn. Code Ann. § 36-1-102(1)(A)(iv) defines “abandonment” as follows:
              A parent or guardian is incarcerated at the time of the institution of an
              action or proceeding to declare a child to be an abandoned child, or
              the parent or guardian has been incarcerated during all or part of the
              four (4) months immediately preceding the institution of such action
              or proceeding, and either has willfully failed to visit or has willfully
              failed to support or has willfully failed to make reasonable payments
              toward the support of the child for four (4) consecutive months
              immediately preceding such parent's or guardian's incarceration, or
              the parent or guardian has engaged in conduct prior to incarceration
              that exhibits a wanton disregard for the welfare of the child[.]

Tenn. Code Ann. § 36-1-102(1)(A)(iv). This definition, which applies to incarcerated parents,
encompasses two distinct tests for abandonment. In re Audrey S., 182 S.W.3d 838, 865 (Tenn. Ct.
App. 2005). Under the first test, the court must look to the time period four months prior to the
parent’s incarceration. Id. at 865. In the present case, however, the trial court only considered Mr.
Williams’s behavior in the four months preceding the filing of the termination petition. Tenn. Code
Ann. § 36-1-102(1)(A)(iv) contains a second test which asks whether “the parent has engaged in
conduct prior to incarceration that exhibits a wanton disregard for the welfare of the child.” Id.
Unlike the first test, this question “is not expressly limited to any four month period. Audrey S., 182
S.W.3d at 865. DCS, however, failed to offer proof showing that Mr. Williams had exhibited a
wanton disregard for M.L.E.S.’s welfare. Consequently, the trial court’s finding of “abandonment”
under Tenn. Code Ann. § 36-1-102(1)(A)(iv) was in error.

                      Willingness to Assume Legal and Physical Custody

       Tenn.Code Ann. § 36-1-113(9)(A) provides, in pertinent part:

               (9)(A) The parental rights of any person who, at the time of the filing
               of a petition to terminate the parental rights of such person or, if no
               such petition is filed, at the time of the filing of a petition to adopt a
               child, is not the legal parent or guardian of such child or who is
               described in § 36-1-117(b) or (c) may also be terminated based upon
               any one (1) or more of the following additional grounds:
               *                                     *                           *




                                                  -8-
                  (iv) The person has failed to manifest an ability and willingness to
                  assume legal and physical custody of the child;3

         Because of his incarceration, Mr. Williams did not have the ability at the time of the hearing
to assume legal and physical custody of the child. This fact, however, does not prove a lack of desire
or willingness to do so. Here, the testimony indicates that, throughout his incarceration, Mr.
Williams has called and written to M.L.E.S. when he has had the opportunity. Moreover, as
discussed above, Mr. Williams has provided support to the child by the means available to him (i.e.,
his family). In short, the record does not clearly and convincingly support a finding that Mr.
Williams has not expressed, through his words and actions, a willingness to parent this child. From
the entire record, we conclude therefore that, despite Mr. Williams’s lack of ability to support the
child, he has expressed a willingness and desire to parent. Consequently, we find that this DCS
failed to establish this ground for termination of his parental rights by clear and convincing evidence.

                                        Failure to Establish Paternity

        Tenn.Code Ann. § 36-1-113(9)(A) also provides that the parental rights of a person who is
not the legal or custodial parent may be terminated if that person “has failed to file a petition to
establish paternity of the child within thirty (30) days after notice of alleged paternity by the child's
mother, or as required in § 36-2-318(j), or after making a claim of paternity pursuant to §
36-1-117(c)(3).” Tenn. Code Ann. § 36-1-113(9)(A)(vi). As noted above, on or about March 22,
2006, Mr. Williams wrote to the court as follows:

                  I, Marlow L. Williams, Sr., do hereby consent to being the biological
                  father of [M.L.E.S.].... I want my rights to be reserved as her
                  biological Father. I am willing to take any test, or whatever steps
                  necessary to prove the fact....

This letter was followed by an affidavit of April 16, 2007, which indicates that Mr. Williams
acknowledges M.L.E.S. to be his biological child. By Mr. Williams’s testimony, it appears that the
genetic test that is contained in this record was actually instigated by Mr. Williams or his father, and
not by DCS. Despite Mr. Williams’s letter indicating that he wishes to establish paternity of
M.L.E.S., from the record, we conclude that DCS did not facilitate this process by informing Mr.
Williams about the paternity process. This conclusion is supported by the testimony of Daphne
Jason, the DCS Family Service Worker who testified that DCS had not had much contact with Mr.
Williams. Mr. Williams’s testimony also supports a finding that DCS was not actively involved in
pursuing paternity:




         3
           This ground for termination of parental rights is applicable to those who have not been adjudicated to be the
legal parent or guardian of the child. Despite genetic testing proving his paternity, we find nothing in the record which
adjudicates Mr. W illiams to be M.L.E.S.’s legal parent. Therefore, we conclude that this statute does apply.

                                                          -9-
Q [to Mr. Williams]: Okay. Now, let’s talk about paternity for a
minute. Were you ever asked to participate in a DNA test?

A. Well, I asked to have one taken. Because they [DCS] told me
because I had never proven myself to be [M.L.E.S.’s] father that, you
know, they was [sic] more or less just going off a name.
        So I wanted to go ahead and go through the process of
registering as her father, legitimizing her as my child, you know, me
as the biological father. You know, prior to all this, I had no–I had no
knowledge of it.

Q. You didn’t know it was a process?

A. No. I didn’t know it was a procedure that you had to go through
to prove that the child was yours. I thought that it was just proven by
the fact that, you know, DNA proved that.

Q. So you were requesting to have a DNA test done?

A. Right.

Q. Who did you make these requests to?

A. To the Registry. I filed a Registry form.

*                            *                               *

Q. Okay. Did you ever have any conversations with the Department
of Children’s Services about helping you get the DNA test done?

A. It was more or less–I really never talked to anyone personally
other than Ms. Daphne about that....

        But, you know, they was [sic] more or less telling me that I
had to have it done, or that I had to go through the procedure to have
the State or County, wherever I was at the time, to have it done.

Q. Did [DCS] ever indicate to you that they would help you through
those procedures?

A. No.

Q. Did you ever ask for help through those procedures?


                                 -10-
               A. I was trying to get it done...

                        I was asking whoever I could. My father, he put forth the
               effort to have it done. I believe he had one done where he paid for it
               himself.

        In a recent decision, In re S.T.T., No. M2007-01609-COA-R3-PT, 2008 WL 162538 (Tenn.
Ct. App. Jan. 17, 2008), the Court found that DCS has some responsibility to the biological father
in establishing paternity pursuant to Tenn. Code Ann. § 36-1-113(g)(9)(A)(vi). In S.T.T., DCS “led
[the father] to believe that it was not necessary [for him to establish paternity] by identifying his
relationship with the child as the ‘Legal Father’ in the Permanency Plan.” Id. at *8. In the present
case, Mr. Williams consented to a DNA test, had the test performed, and notified the court in writing
that he wished to pursue his rights as the biological father of the child. It appears, however, that not
enough was done on DCS’s part to aid Mr. Williams in this endeavor. Like the Court in In re
S.T.T., we find, under the unique facts of this case, that the record does not support the trial court’s
finding that Mr. Williams failed to establish paternity of this child pursuant to Tenn. Code Ann. §
36-1-113(g)(9)(A)(vi).

       Having concluded that none of the grounds for termination of Mr. Williams’s parental rights
to M.L.E.S. are met by clear and convincing evidence in the record, we do not address whether
termination of his rights is in the best interest of the child.

       For the foregoing reasons, we reverse the order of the trial court insofar as it terminates the
parental rights of Marlow Williams, to the minor child M.L.E.S. The order is affirmed in all other
respects. Costs of this appeal are assessed against the Appellee, State of Tennessee Department of
Children’s Services, for which execution may issue if necessary.




                                                          ___________________________________

                                                          J. STEVEN STAFFORD, J.




                                                   -11-